Case 1:98-cr-00038-JMS-MJD Document 152-1 Filed 06/11/20 Page 1 of 1 PageID #: 1634




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                       )
                                                   )
          Plaintiff,                               )
                                                   )
                       v.                          )       CAUSE NO.      1:98-CR-00038-JMS-MJD
                                                   )
     ANTHONY SPRADLEY et al,                       )
                                                   )
          Defendant.                               )
                                                   )



                                               ORDER

          This matter is before the Court upon the United States of America’s Motion to Withdraw

   the Appearance of Pamela Domash, Assistant United States Attorney, and the Court, being duly

   advised, now finds that the Motion should be GRANTED.

          IT IS THEREFORE ORDERED that the appearance of Assistant United States Attorney

   Pamela Domash shall be withdrawn as counsel for the United States of America.



   Dated: __________________
                                                __________________________________
                                                Hon. Jane Magnus-Stinson, Chief Judge
                                                United States District Court
                                                Southern District of Indiana



   Distribution to all registered counsel by electronic notification via CM/ECF
